DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-13, 20-21, 23-24, 31-32 and 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected articles, there being no allowable generic or linking claim. Election Of Group I was made without traverse in the reply filed on November 5, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 10, 42, 45-46, 48 and 49 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Amin (US Pub 20150322270).
Regarding claim 1: Amin teaches the following article,

    PNG
    media_image1.png
    386
    836
    media_image1.png
    Greyscale

The optical film structures according to Amin, can be made to have a hardness as claimed when measured at an indentation depth claimed (see 0072-0073). 
Regarding claim 8: The substrate is a glass as claimed (see above as well as 0014).
Regarding claim 10: Although not shown, the article can include one or more of an easy-to-clean coating, DLC or scratch resistant coating (see 0131-0133).
Regarding claims 42, 45 and 46: Although the total thickness above is shown as 464nm and all the HI layers make up only 29% of the total thickness, Amin does explicitly teach that their total thickness can instead be made to be 50-300nm (0127) with their HI layers being at least 40% of the total (see 0128).  
Regarding claims 48 and 49: Amin teaches their articles having a single-side photopic average light reflectance and single-side average light reflectance in the range of 400-800nm within the ranges claimed (see 0090-0091, 0130, Figure 16 and Amin’s claims for example).
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 50 is/are rejected under 35 U.S.C. 102(a1 and a2) as anticipated by Amin (US Pub 20150322270) as evidenced by (US Pub 20170075039) or alternatively, under 35 U.S.C. 103 as obvious over Amin (US Pub 20150322270) as evidenced by (US Pub 20170075039).
	Amin does teach consumer electronic products such as mobile phones using their article as a cover article over a display (see 0003 for example). Although Amin does not explicitly disclose the structure or specifics of the mobile phone in the manner claimed, given that mobile phones have a housing structure with front, back and side surfaces and include electrical components in the housing comprising a controller, memory and a display adjacent to the front of the housing (see 0165 and Figures 54A and 54B in ‘039 as evidence), such features would be considered to be implicit within Amin.
	Alternatively, in the instance Applicants argue against the features being inherent within Amin, given that Amin teaches consumer electronic products such as mobile phones using their article as a cover article over a display and Hart teaches that mobile phones desirably have a housing structure with front, back and side surfaces and include electrical components in the housing comprising a controller, memory and a display being adjacent to the front of the housing, it would have at the very least been obvious to one having ordinary skill at the time of invention to modify Amin to include their electronic mobile device having the structure as claimed in order to obtain a desirable consumer product. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amin (US Pub 20150322270).
As discussed above, Amin does teach the invention of claim 1 with the physical thickness of the capping layer being within the range claimed and while not shown in the stack illustrated previously, Amin does teach that the combined thickness of the HI layers can be made to be at least 30 or even at least 40% of the total (see 0128). 
Additionally, although there are more than four and even more than 6 alternating HI and LI layers in the stack relied upon above , Amin does teach that their alternating layers can be done in 2-12 periods (1 period= L/H) (0119) equating to 4-24 layers overlapping the number of layer ranges claimed. 
As overlapping ranges has been held by the courts to provide a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose values within Amin’s workable ranges (MPEP 2112).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1, 8, 10, 42, 44-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 10,948,629. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784